Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10929225, claim 1-19 of U.S. Patent No. 10705908 and claim 1-20 of U.S. Patent No. 10037244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10929225, 10705908 and 10037244 anticipate the claimed elements of the instant application 17137535. For example:


Current Application # 17137535
US Pat # 10929225
For example:
Claim 1: 
A semiconductor memory device comprising: a memory cell array including a plurality of memory bank arrays, wherein each memory bank array includes a plurality of memory cell rows, wherein each of the memory cell rows includes a plurality  of sub-pages to store a plurality of codewords, each codeword including a main data and a parity in at least one faulty memory cell rows, which is determined by the control logic circuit, wherein the at least one bit error is detected in each of the faulty codewords.

Claim 1: 
A semiconductor memory device comprising: a memory cell array including a plurality of memory bank arrays, wherein each memory bank array includes a plurality of memory cell rows, wherein each of the memory cell row includes a plurality of sub-pages to store a plurality of codewords, each codeword including a main data and a parity data in each of some faulty memory cell rows, which is determined by the control logic circuit, wherein the at least one bit error is detected in each of the faulty codewords.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “at least one faulty memory cell rows” in current application 17137535 and the limitation “in each of some faulty memory cell rows” in US Pat # 10929225 are not identical but overall scope of the claims are identical and not patentably distinct from each other. Similarly, the limitation in U.S. Patent No. 10037244 “first unit of data” would be considered as “codeword” (also “codeword” of claim 2 in U.S. Patent No. 10705908) and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824